SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Plaintiff Sidney Wylie appeals from the March 6, 2000 order of the United States District Court for the District of Connecticut granting summary judgment to defendants because the complaint failed to state a claim upon which relief may be granted. Wylie’s suit under 42 U.S.C. § 1983 alleged violations of his rights under the 4th, 8th and 14th Amendments, as well as the Americans with Disabilities Act, on the theory that the police officers who apprehended him after his commission of a crime improperly failed to prevent a police search dog from biting him.
We affirm the dismissal of his claims for substantially the reasons given by the district court.